Exhibit 10.1

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED AGREEMENT (this “Agreement”) is entered into as of the
first day of July, 2013, by and between HopFed Bancorp, Inc. (the “Company”) and
Billy C. Duvall (the “Employee”).

WHEREAS, Employee and the Company previously entered into an employment
agreement dated as of February 12, 2008 (the “Prior Agreement”); and

WHEREAS, the Employee and the Company desire to amend and restate the Prior
Agreement in its entirety; and

WHEREAS, the Employee and the Company acknowledge and agree that this Agreement
shall supersede the Prior Agreement and all prior agreements and understandings
(whether written or oral) between the Company and the Employee with respect to
the subject matter herein; and

WHEREAS, the Employee serves in a position of substantial authority; and

WHEREAS, the Company desires to ensure the Employee’s services for the term of
this Agreement ;and

WHEREAS, the Employee is willing to continue to serve in the employ of the
Company on the terms and conditions set forth below, and the Board of Directors
of the Company (the “Board”) has determined that such terms are reasonable and
in the best interests of the Company.

NOW, THEREFORE, it is AGREED as follows:

1. Employment. The Employee shall continue to be employed by the Company as its
Vice President, Chief Financial Officer and Treasurer. Except to the extent that
the President and Chief Executive Officer of the Company shall have delegated a
portion of such authority to one or more other officers, as Vice President,
Chief Financial Officer and Treasurer of the Company the Employee shall (i) have
custody of the Company’s corporate funds and securities and shall keep full and
accurate accounts of receipts and disbursements; (ii) render to the President
and Chief Executive Officer and the Board (or, as appropriate, the Audit
Committee of the Board) accounts of all transactions and of the financial
condition and results of operations of the Company; and (iii) perform such other
administrative and management services for the Company as are currently rendered
and as are customarily performed by persons situated in a similar executive
capacity. The Employee shall also promote, by entertainment or otherwise, as and
to the extent permitted by law, the business of the Company.

2. Consideration from Company Joint, and Several Liability. In lieu of paying
the Employee a base salary or other benefits due under this Agreement during the
term of this Agreement, the Company hereby agrees that to the extent permitted
by law, it shall be jointly and



--------------------------------------------------------------------------------

severally liable with its subsidiary, Heritage Bank USA, Inc. (the “Bank”), for
the payment of all amounts due under the amended and restated employment
agreement of even date herewith between the Bank and the Employee. Nevertheless,
the Board may in its discretion at any time during the term of this Agreement
agree to pay the Employee a base salary for the remaining term of this
Agreement. If the Board agrees to pay such salary, the Board shall thereafter
review, not less often than annually, the rate of the Employee’s salary, and in
its sole discretion may decide to increase his salary.

3. Discretionary Bonuses. The Employee shall participate in an equitable manner
with all other senior management employees of the Company in discretionary
bonuses that the Board may award from time to time to the Company’s senior
management employees. No other compensation provided for in this Agreement shall
be deemed a substitute for the Employee’s right to participate in such
discretionary bonuses.

4. (a) Participation in Retirement, Medical and Other Plans. The Employee shall
be entitled to participate in any plan that the Company maintains for the
benefit of its employees if the plan relates to (i) pension, profit-sharing, or
other retirement benefits, (ii) medical insurance or the reimbursement of
medical or dependent care expenses, or (iii) other group benefits, including
disability and life insurance plans.

(b) Employee Benefits. The Employee shall participate in any fringe benefits
that are or may become available to the Company’s senior management employees,
including, for example: any stock option or incentive compensation plans and any
other benefits that are commensurate with the responsibilities and functions to
be performed by the Employee under this Agreement.

(c) Expenses. The Employee shall be reimbursed for all reasonable out-of-pocket
business expenses that he shall incur in connection with his services under this
Agreement upon substantiation of such expenses in accordance with the policies
of the Company.

5. Term. The Company hereby employs the Employee, and the Employee hereby
accepts such employment under this Agreement, for the period commencing on the
date hereof and ending June 30, 2016 (or such earlier date as is determined in
accordance with Section 9 hereof). Additionally, prior to July 1 of each year,
the Employee’s term of employment and this Agreement shall be extended for an
additional one-year period beyond the then effective expiration date, provided
that the Compensation Committee of the Board determines in a duly adopted
resolution that the performance of the Employee has met the Board’s requirements
and standards, and that this Agreement shall be extended. Prior to July 1 of
each such year, the Compensation Committee and the Board shall meet to review
the Employee’s performance and determine whether the term of this Agreement
shall be extended. By written notice, the Board or the Chief Executive Officer
will inform the Employee no later than July 1 whether the Board has determined
to extend the term of this Agreement, and if the Employee is not so notified,
the term of this Agreement shall be deemed to have been extended.

 

2



--------------------------------------------------------------------------------

6. Loyalty; Full Time and Attention.

(a) During the period of his employment hereunder and except for illness,
reasonable vacation periods, and reasonable leaves of absence, the Employee
shall devote all his full business time, attention, skill, and efforts to the
faithful performance of his duties hereunder to the Company and its
subsidiaries; provided that, from time to time, the Employee may serve on the
board of directors of, and hold any other offices or positions in, companies or
organizations, that will not present any conflict of interest with the Company
or any of its subsidiaries or affiliates, or unfavorably affect the performance
of Employee’s duties pursuant to this Agreement, or will not violate any
applicable statute or regulation. “Full business time” is hereby defined as that
amount of time usually devoted to like companies by similarly situated executive
officers. During the term of his employment under this Agreement, the Employee
shall not engage in any business or activity contrary to the business affairs or
interests of the Company, or be gainfully employed in any other position or job
other than as provided above.

(b) Nothing contained in this Section 6 shall be deemed to prevent or limit the
Employee’s right to invest in the capital stock or other securities of any
business dissimilar from that of the Company, or, solely as a passive or
minority investor, in any business.

7. Standards. The Employee shall perform his duties under this Agreement in
accordance with such reasonable standards as the Board may establish from time
to time. The Company will provide the Employee with the working facilities and
staff customary for similar executive officers and necessary for him to perform
his duties.

8. Vacation and Sick Leave. The Employee shall be entitled, without loss of pay,
to absent himself voluntarily from the performance of his duties under this
Agreement in accordance with the terms set forth below, all such voluntary
absences to count as vacation time; provided that:

(a) The Employee shall be entitled to an annual vacation in accordance with the
policies periodically established by the Board for senior management employees
of the Company.

(b) The Employee shall not receive any additional compensation from the Company
on account of his failure to take a vacation, and the Employee shall not
accumulate unused vacation from one fiscal year to the next, except in either
case to the extent authorized by the Board.

(c) In addition to the aforesaid paid vacations, the Employee shall be entitled,
without loss of pay, to absent himself voluntarily from the performance of his
employment obligations with the Company for such additional periods of time and
for such valid and legitimate reasons as the Board may in its discretion
approve. Further, the Board may grant to the Employee a leave or leaves of
absence, with or without pay, at such time or times and upon such terms and
conditions as the Board in its discretion may determine.

(d) In addition, the Employee shall be entitled to an annual sick leave benefit
as established by the Board.

 

3



--------------------------------------------------------------------------------

9. Termination and Termination Pay. Subject to Section 11 hereof, the Employee’s
employment hereunder may be terminated under the following circumstances:

(a) Death. The Employee’s employment under this Agreement shall terminate upon
his death during the term of this Agreement, in which event the Employee’s
estate shall be entitled to receive the compensation due the Employee through
the last day of the calendar month in which his death occurred.

(b) Disability. The Company may terminate the Employee’s employment after having
established, through a determination by the Board, the Employee’s Disability.
For purposes of this Agreement, “Disability” means a physical or mental
infirmity that impairs the Employee’s ability to substantially perform his
duties under this Agreement and that results in the Employee becoming eligible
for long-term disability benefits under the Company’s long-term disability plan
(or, if the Company has no such plan in effect, that impairs the Employee’s
ability to substantially perform his duties under this Agreement for a period of
180 consecutive days). The Employee shall be entitled to the compensation and
benefits provided for under this Agreement for (i) any period during the term of
this Agreement and prior to the establishment of the Employee’s Disability
during which the Employee is unable to work due to the physical or mental
infirmity, or (ii) any period of Disability that is prior to the Employee’s
termination of employment pursuant to this Section 9(b); provided, however, that
any benefits paid pursuant to the Company’s long-term disability plan will
continue as provided in such plan.

(c) For Just Cause. The Board may, by written notice to the Employee,
immediately terminate his employment at any time, for Just Cause. The Employee
shall have no right to receive compensation or other benefits for any period
after termination for Just Cause. Termination for “Just Cause” shall mean
termination because of, in the good faith determination of the Board, the
Employee’s personal dishonesty, incompetence, willful misconduct, breach of
fiduciary duty involving personal profit, intentional failure to perform stated
duties, willful violation of any law, rule or regulation (other than traffic
violations or similar offenses) or final cease-and-desist order, or material
breach of any provision of this Agreement. Notwithstanding the foregoing, the
Employee shall not be deemed to have been terminated for Just Cause unless there
shall have been delivered to the Employee a copy of a resolution duly adopted by
the affirmative vote of not less than a majority of the entire membership of the
Board (excluding the Employee if a member of the Board) at a meeting of the
Board called and held for the purpose (after reasonable notice to the Employee
and an opportunity for the Employee to be heard before the Board), finding that
in the good faith opinion of the Board the Employee was guilty of conduct set
forth above in the second sentence of this Subsection (c) and specifying the
particulars thereof in detail.

(d) Without Just Cause. The Board may, by written notice to the Employee,
immediately terminate his employment at any time for any reason; provided that,
if such termination is for any reason other than pursuant to Sections 9(a),
(b) or (c) above, the Employee shall be entitled to receive the salary provided
pursuant to Section 2 hereof, up to the date of expiration of the term
(including any renewal term then in effect) of this Agreement. Said sum shall be
paid in one lump sum within 10 days of such termination.

 

4



--------------------------------------------------------------------------------

(e) Voluntary Termination by Employee. The Employee may voluntarily terminate
employment with the Company during the term of this Agreement, upon at least 60
days’ prior written notice to the Board, in which case the Employee shall
receive, only his compensation, vested rights and employee benefits accrued up
to the date of his termination.

10. No Mitigation. The Employee shall not be required to mitigate the amount of
any payment provided for in this Agreement by seeking other employment or
otherwise, and no such payment shall be offset or reduced by the amount of any
compensation or benefits provided to the Employee in any subsequent employment.

11. Change in Control.

(a) Notwithstanding any provision herein to the contrary, if the Employee’s
employment under this Agreement is terminated by the Company, without the
Employee’s prior written consent and for a reason other than for Just Cause,
death or disability, or the Employee resigns for Good Reason in connection with
or within 12 months after any change in control of the Bank or the Company, the
Employee shall be paid an amount equal to 2.9 times the Employee’s “Base Salary”
as of the date of termination and as defined in the employment agreement of even
date herewith between the Bank and the Employee. Said sum shall be paid in one
lump sum within 10 days of such termination. The term “change in control” shall
mean (1) a change in the ownership, holding or power to vote more than 25% of
the Bank’s or the Company’s voting stock, (2) a change in the ownership or
possession of the ability to control the election of a majority of the Bank’s or
the Company’s directors, or (3) a change in the ownership or possession of the
ability to exercise a controlling influence over the management or policies of
the Bank or the Company by any person or by persons acting as a “group” (within
the meaning of Section 13(d) of the Securities Exchange Act of 1934) (except
that, in the case of (1), (2) and (3) hereof), ownership or control of the Bank
or its directors by the Company itself shall not constitute a change in control.
The term “person” means an individual other than the Employee, or a corporation,
partnership, trust, association, joint venture, pool, syndicate, sole
proprietorship, unincorporated organization or any other form of entity not
specifically listed herein. Termination by the Employee for “Good Reason” as
used herein shall mean termination by the Employee based on: (1) without the
Employee’s express written consent, a material reduction by the Company of the
Employee’s Base Salary as the same may be increased from time to time;
(2) without the Employee’s express written consent, a material diminution in the
Employee’s authority, duties, or responsibilities; (3) a material diminution in
the authority, duties or responsibilities of the supervisor to whom the Employee
is required to report; (4) the principal executive office of the Company is
relocated more than thirty (30) miles from Hopkinsville, Kentucky, or the
Company requires the Employee to be based anywhere other than an area in which
the Company’s principal executive office is located, except for reasonably
required travel on behalf of the business of the Company; or (5) the failure by
the Company to obtain the assumption of and agreement to perform this Agreement
by any successor as contemplated in Section 13(a) hereof. The Employee must
provide written notice to the Company or its successor of the existence of the
condition that constitutes Good Reason within 90 days of the initial existence
of such condition. The Company shall have 30 days after receipt of such notice
to remedy the condition, and, if remedied, the Employee shall not be entitled to
be paid the benefits described in this Section 11 in connection with the
Employee’s termination of employment.

 

5



--------------------------------------------------------------------------------

(b) Notwithstanding any contrary provision in this Agreement, in the event that
it shall be determined (as hereinafter provided) that any payment or
distribution by the Company, the Bank, or any of their subsidiaries to or for
the benefit of Employee, whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise pursuant to or by reason of
any other agreement, policy, plan, program or arrangement including, without
limitation, any restricted stock or similar right or the lapse or termination of
any restriction on, or the vesting or exercisability of, any of the foregoing
(the “Total Payment”), would be subject, but for the application of this
Section 11(b), to the excise tax imposed by Section 4999 of the Internal Revenue
Code of 1986, as amended (the “Code”), or any successor provision thereto (the
“Excise Tax”), by reason of being considered “contingent on a change in
ownership or control” of the Company, within the meaning of Code
Section 280G(b)(2), or any successor provision thereto, then

(i) if the After-Tax Payment Amount would be greater by reducing the amount of
the Total Payment otherwise payable to Employee to the minimum extent necessary
(but in no event less than zero) so that, after such reduction, no portion of
the Total Payment would be subject to the Excise Tax, then the Total Payment
shall be so reduced; and

(ii) if the After-Tax Payment Amount would be greater without the reduction then
there shall be no reduction in the Total Payment.

As used in this Section 11(b), “After-Tax Payment Amount” means (i) the amount
of the Total Payment, less (ii) the amount if federal income taxes payable with
respect to the Total Payment calculated at the maximum marginal income tax rate
for each year in which the Total Payment shall be paid to Executive (based upon
the rate in effect for such year as set forth in the Code at the time of the
Total Payment), less (iii) the amount of the Excise Tax, if any, imposed on the
Total Payment. For purposes of any reduction made under this Section 11(b), the
portion of the Total Payment that shall be reduced shall be those that provide
Employee the best economic benefits, and to the extent any individual components
of the Total Payment are economically equivalent, each shall be reduced pro
rata.

(c) In the event that any dispute arises between the Employee and the Company as
to the terms or interpretation of this Agreement, including this Section 11,
whether instituted by formal legal proceedings or otherwise, including an action
that the Employee takes to enforce the terms of this Section 11 or to defend
against any action taken by the Company, the Employee shall be reimbursed for
all costs and expenses, including reasonable attorneys’ fees, arising from such
disputes or proceedings, provided that the Employee shall have obtained a final
judgment by a court of competent jurisdiction in his or her favor. Such
reimbursement shall be paid within 10 days of Employee’s providing the Company
with written evidence, which may be in the form, among others, of a canceled
check or receipt, of any costs or expenses incurred by the Employee.

 

6



--------------------------------------------------------------------------------

12. Non-Interference. Within 12 months after termination of employment by the
Company or the Bank, the Employee agrees that the Employee will not initiate
contact with any of the employees of the Company or the Bank with whom he had
contact during the course of his employment with the Company for the purpose of
soliciting such employee for hire, whether as an employee or independent
contractor, or otherwise, disrupting such employee’s relationship with the
Company or the Bank.

13. Successors and Assigns.

(a) This Agreement shall inure to the benefit of and be binding upon any
corporate or other successor of the Company that shall acquire, directly or
indirectly, by merger, consolidation, purchase or otherwise, all or
substantially all of the assets or stock of the corporation.

(b) Since the Company is contracting for the unique and personal skills of the
Employee, the Employee shall be precluded from assigning or delegating his
rights or duties hereunder without first obtaining the written consent of the
Company.

14. Amendments. No amendments or additions to this Agreement shall be binding
unless made in writing and signed by all of the parties, except as herein
otherwise specifically provided.

15. Applicable Law. This Agreement shall be governed in all respects, whether as
to its validity, construction, capacity, performance or otherwise, by the laws
of the Commonwealth of Kentucky, except to the extent that Federal law shall be
deemed to apply.

16. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

17. Entire Agreement. This Agreement, together with any understanding or
modifications thereof as agreed to in writing by the parties, shall constitute
the entire agreement between the parties hereto.

18. Section 409A of the Internal Revenue Code. The severance payments provided
in this Agreement are intended to qualify as short-term deferrals under
Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations and guidance thereunder.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this Agreement on the day and year
first above written.

 

ATTEST:     HOPFED BANCORP, INC.

/s/ Michael L. Woolfolk

    By:  

/s/ John E. Peck

Secretary      

John E. Peck, President and Chief Executive Officer

WITNESS:     EMPLOYEE

 

     

/s/ Billy C. Duvall

      Billy C. Duvall